Citation Nr: 1330123	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  09-37 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for dysfunctional uterine bleeding. 

2. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from January 1995 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied, in pertinent part, the Veteran's claims of service connection for dysfunctional uterine bleeding and for an acquired psychiatric disability other than PTSD, to include depression. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; however, these records have been reviewed by the RO as noted in the July 2013 Supplemental Statement of the Case (SSOC) and by the Board. 

A Travel Board hearing was held at the RO in March 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

These claims were previously remanded by the Board in October 2012 and May 2013.  Unfortunately, the claims are not yet ready for further disposition and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claim of entitlement to service connection for dysfunctional uterine bleeding has been remanded by the Board in October 2012 and May 2013.  The Veteran's claim was remanded in October 2012 for a VA examination, which the Veteran had in November 2012.  The Board notes that the October 2012 remand stated that the Veteran had not been afforded a VA examination for her dysfunctional uterine bleeding; however, the Veteran was afforded a VA examination in April 2007 but no medical opinion was rendered.  In May 2013 the Board remanded in order to clarify the November 2012 VA examination report on the issues of direct service connection and a possible pre-existing condition; in May 2013 a VA addendum opinion was rendered in compliance with the May 2013 remand directives.  However, the Board finds that another remand is warranted in order to obtain an opinion on a secondary service connection basis. 

In the Veteran's October 2009 VA-9 Substantive Appeal she stated that her dysfunctional uterine bleeding began after she had her cervix frozen during her military service and was "caused and made worse" by her service-connected low grade squamous intraepithelial lesion (LSIL).  The Board notes that according to the Veteran's service treatment records in May 1995 she underwent cryosurgery, a freezing of the cervix to treat any abnormal area found by pap smear and/or biopsy.  While the October 2012 remand asked for the VA examiner to differentiate between symptoms of her dysfunctional uterine bleeding and her service-connected LSIL, the Veteran's claim on a secondary service connection basis has not been developed nor has there been an opinion if the Veteran's current dysfunctional uterine bleeding is related to her in-service cryosurgery.  In the case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Thus, the Veteran's claims file must be sent to the May 2013 VA examiner for an addendum opinion on whether the Veteran's  dysfunctional uterine bleeding was caused by or aggravated by her service-connected LSIL; the VA examiner should also opine if the Veteran's dysfunctional uterine bleeding is as likely as not related to her in-service cryosurgery.  

The May 2013 Board remand directed for the Veteran's claims file to be sent to the November 2012 VA examiner in order to obtain an addendum opinion on the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder; specifically, since the November 2012 VA examination opinion overlooked an in-service diagnosis of post partum depression.  The June 2013 VA addendum opinion stated that the Veteran did not have a diagnosis of depression at the November 2012 VA examination but did have a diagnosis in 2009; that diagnosis was not related to her military service but was due to childhood issues and difficulties with her daughter.   

However, the Board finds that not all of the directives of the May 2013 remand have been complied with.  The May 2012 remand stated that the Veteran alternatively argued that if her acquired psychiatric disorder was not directly related to service, it was either caused or aggravated by her service-connected disabilities.  However, the May 2013 VA addendum opinion did not answer this question.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Thus, the Board finds that a remand is necessary to comply with the May 2013 Board remand.  The Board also finds that the Veteran should be afforded a new VA examination because even though the November 2012 VA examiner found that the Veteran did not have a diagnosis of depression since 2009 there are diagnoses of record since 2009 (including a May 2012 notation of depression).  

The Board notes that in the May 2013 remand it was pointed out that at the November 2012 VA examination the Veteran indicated that she was going to fax additional records to the examiner, including a record related to a follow up with her primary care provider, but did not do so.  The Board then stated that the Veteran should be given another opportunity to submit any relevant records related to her claims and/or identify any private providers that from whom she would like VA to request records on her behalf.   The RO obtained additional VA treatment records and sent the Veteran a letter in June 2013 asking for information and authorization to obtain pertinent, outstanding private treatment records; however, the Veteran did not respond.  Since the Veteran's claims are once again being remanded the Veteran should be given another opportunity to submit any relevant records related to her claims and/or identify any private providers that from whom she would like VA to request records on her behalf.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that she may submit additional evidence, including any relevant treatment records, in support of her claim. Also notify the Veteran that she may identify any private physicians from whom she would like VA to request records. If she responds and identifies care providers and provides the appropriate authorization and consent, seek the records. Any negative response should be noted. 

2.  Obtain any outstanding VA outpatient treatment records. 

3.  Following receipt of the above records, return the claims file to the May 2013 VA gynecological examiner in order to provide an additional addendum opinion.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should indicate in the report that the claims file was reviewed. 

The VA examiner should answer the following questions:

A) Was the Veteran's dysfunctional uterine bleeding caused by or aggravated (permanently worsened) by her service-connected LSIL? 

B) Is the Veteran's dysfunctional uterine bleeding at least likely as not (50 percent or greater probability) caused by or aggravated (permanently worsened) by her military service, including her in-service cryosurgery?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

If the May 2013 VA examiner is unavailable, another qualified examiner should be asked to provide the opinion.  At the discretion of the new VA examination, a new examination may be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of her acquired psychiatric disorder, to not include PTSD.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether her condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of an acquired psychiatric disorder, to not include PTSD; does she have a current diagnosis of depression?

B) For every psychiatric diagnosis, to include depression noted during the pendency of her claim, since January 30, 2007, is it at least as likely as not (a 50 percent probability or greater) due to her military service, to include her in-service diagnosis of post partum depression?  

C) Is the Veteran's psychiatric diagnosis 
caused by or aggravated (permanently worsened) by her service-connected disabilities? 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 


5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of her claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  Her cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



